FOR IMMEDIATE RELEASE Telephone: 609-561-9000 Investor Relations Contact: Stephen Clark x4260 Media Contact: Joanne Brigandi x 4240 February 5, 2009 MOODY’S UPGRADES SOUTH JERSEY GAS’ SENIOR SECURED RATING TO A3, OUTLOOK POSITIVE Folsom, NJ – South Jersey Gas announced today that Moody’s Investors Service has upgraded its senior secured rating to A3 from Baa1, with a positive outlook. SJG, a subsidiary of South Jersey Industries (NYSE:SJI), is a regulated utility providing natural gas service to over 340,000 residential, commercial and industrial customers in the seven southernmost counties of New Jersey. Moody’s
